DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the term “inherent current rate” is not clear and not known in the art. Further clarification is needed. For the purpose of examination, examiner will consider the inherent current rate to be the current rate which is inherent to the material.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iguchi et al, JP2018-190582. The citations below are in reference to the English translation, obtained via Google patents, a copy of which is included herein.
	Regarding claim 1, Iguchi teaches a square shaped rechargeable lithium ion battery having an anode, a cathode, and a separator provided with the negative electrode active material which is graphite and SiO (abstract and example 1). After performing the first charge and the second charge at the current rate 0.2V, the battery is heat treated at 60ºC (0102-0107) and this is considered to constitute the thermal aging as claimed. The SiO included in an amount of 5-7 wt% (Table 1). 
	Iguchi does not explicitly teach the charging step relationships as claimed. 
	However, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to charge in relation to the inherent current rate which is inherent to the material, and an ordinarily skilled artisan would have readily optimized initial charging processes, such as those instantly claimed, without undue experimentation and with a reasonable expectation of success.
	Regarding claim 2, Iguchi teaches the process as discussed above. 
Iguchi does not explicitly teach the charging step relationships as claimed. 
	However, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to charge in relation to the inherent current rate which is inherent to the material, and an ordinarily skilled artisan would have readily optimized initial charging processes, such as those instantly claimed, without undue experimentation and with a reasonable expectation of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SLIFKA whose telephone number is (571)270-5838. The examiner can normally be reached Monday-Friday 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        September 28, 2022